Citation Nr: 0113636	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema secondary to service-
connected pulmonary tuberculosis.

2.  Entitlement to an increased rating for service connected 
pulmonary tuberculosis, currently evaluated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel



REMAND

The appellant had active duty service from September 1948 to 
July 1949 and from January 1951 to December 1953. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The only service medical records 
contained in the claims file are the appellant's separation 
examination reports, dated in July 1949 and December 1953.  
It is not clear if there are additional service medical 
records.  The RO should take the necessary steps to obtain 
all of the appellant's service medical records.  The RO 
should also obtain the appellant's current private and VA 
medical records pertaining to treatment for his pulmonary 
disorders.  In addition, it is noted that a July 1999 VA 
examination report indicated that there was no convincing 
evidence that the appellant's chronic obstructive pulmonary 
disease (COPD) and emphysema were directly related to or 
aggravated by the appellant's service connected tuberculosis.  
There are, however, private medical opinions of record that 
link the tuberculosis with the emphysema, COPD, and other 
disorders.  Another VA examination should be conducted and 
the examiner is to provide adequate explanation for his/her 
findings as to the relationship of the pulmonary tuberculosis 
and the COPD and emphysema.  The examiner is to also assess 
the severity of the appellant's pulmonary disorders, 
distinguishing any pulmonary symptoms not considered to be 
part of his service connected condition.      

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary steps 
to obtain all of the appellant's service 
medical records, and associate such 
records with the claims file.

3.  The RO should ensure that the 
necessary steps are taken to obtain and 
associate with the claims file the 
appellant's current private and any VA 
medical records (not already associated 
with the claims file) pertaining to 
treatment for his pulmonary disorders.

4.  The RO should schedule the appellant 
for a VA examination.  The examiner is to 
review the claims file, in particular, the 
pertinent medical evidence of record.  The 
examiner is asked to state whether the 
COPD and/or emphysema is a residual of 
(caused or aggravated by) the appellant's 
pulmonary tuberculosis, and to provide an 
explanation for his/her conclusion.  The 
examiner is referred to the July 1999 VA 
examination which indicates no nexus, and 
the various private medical records which 
indicate that there is nexus between the 
disorders.  If the examiner finds that 
there is no nexus, the examiner should 
indicate which symptoms are residuals of 
the appellant's pulmonary tuberculosis.  
If it is not possible to distinguish the 
symptoms, the examiner should so state.  
In addition, since pulmonary function 
tests are contraindicated, the examiner 
should estimate the level of the 
appellant's disability due to pulmonary 
tuberculosis (and COPD and emphysema, if 
caused or aggravated by the tuberculosis) 
under the rating criteria for chronic 
bronchitis, interstitial lung disease, or 
restrictive lung disease, whichever 
disability represents the predominant 
residuals of the tuberculosis.  The RO is 
to provide the examiner with the rating 
criteria, if not otherwise available to 
the examiner.  If the examiner is unable 
to make such an estimate, it should be so 
stated.      

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC). An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





